UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/10 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. August 31, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.5% Rate (%) Date Amount ($) Value ($) Alabama1.9% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,201,700 Alabama Public School and College Authority, Capital Improvement Bonds 5.00 12/1/24 2,500,000 2,803,950 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 6,310,000 7,424,472 Huntsville Health Care Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/13 1,600,000 1,727,008 Alaska1.0% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,311,241 Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/11 2,560,000 2,694,758 Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/12 1,620,000 1,777,513 Arizona2.1% Arizona Transportation Board, Highway Revenue 5.00 7/1/21 10,990,000 12,688,395 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,678,513 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 2,790,000 2,862,373 California13.9% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 300,000 313,014 Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,065,170 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 7,059,480 California, Economic Recovery Bonds 5.00 7/1/20 7,500,000 8,954,700 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 21,058,502 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,433,887 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,966,165 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 4,300,000 5,149,293 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,867,000 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,000,000 3,571,710 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,313,080 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 5,000,000 4,703,450 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 3,900,000 3,708,042 California Housing Finance Agency, Home Mortgage Revenue 4.95 8/1/23 3,000,000 2,872,800 California Housing Finance Agency, Home Mortgage Revenue 4.70 8/1/26 3,000,000 2,680,020 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,285,447 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,294,575 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 6,360,024 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,263,626 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/19 2,000,000 2,000,620 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 2,046,861 Rancho Mirage Joint Powers Financing Authority, COP (Eisenhower Medical Center) (Insured; National Public Finance Guarantee Corp.) 4.88 7/1/22 2,890,000 2,982,133 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 2,926,658 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,773,153 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/26 2,675,000 3,037,730 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,844,100 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 5,000,000 b 5,836,650 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,935,000 1,815,552 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,238,900 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,927,525 Colorado2.0% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,261,548 Colorado Springs School District Number 11, GO Improvement Bonds 6.50 12/1/11 2,040,000 2,194,775 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/11 7,000,000 7,348,810 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,044,680 Connecticut.3% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,165,010 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,155,810 District of Columbia2.1% District of Columbia, GO (Insured; National Public Finance Guarantee Corp.) 6.00 6/1/12 3,280,000 3,574,872 District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 2,000,000 2,324,940 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,904,450 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/21 2,545,000 2,737,606 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/22 2,660,000 2,834,815 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,370,990 Florida14.9% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,548,351 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,295,406 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 8,109,675 Collier County, Gas Tax Revenue (Insured; AMBAC) 5.25 6/1/19 2,190,000 2,318,312 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,096,330 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,330,620 Dade County, Water and Sewer System Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 10/1/11 2,115,000 2,239,256 Florida Board of Education, Lottery Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/18 2,500,000 2,701,275 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,243,731 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/12 5,000,000 5,288,550 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 2,000,000 2,124,400 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/16 2,250,000 2,495,430 Florida Municipal Power Agency, Revenue (Stanton II Project) (Insured; AMBAC) 5.50 10/1/15 3,635,000 3,935,215 Florida Ports Financing Commission, Revenue (State Transportation Trust Fund - Intermodal Program) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 1,745,000 1,766,272 Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,854,956 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,426,471 Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 5.50 8/1/14 3,205,000 3,738,889 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,519,133 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/14 1,500,000 1,569,870 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/15 1,500,000 1,569,870 Jacksonville, Guaranteed Entitlement Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/16 3,080,000 3,309,152 Jacksonville, Sales Tax Revenue (River City Renaissance Project) (Insured; National Public Finance Guarantee Corp.) 5.13 10/1/18 2,500,000 2,504,725 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,443,887 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 3,200,000 c 3,342,880 Lee County, Transportation Facilities Revenue (Insured; AMBAC) 5.50 10/1/15 2,500,000 2,614,500 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/12 1,065,000 1,162,980 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,485,000 1,679,149 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/25 2,500,000 2,816,325 Miami-Dade County, Public Service Tax Revenue (UMSA Public Improvements) (Insured; AMBAC) 5.50 4/1/16 2,190,000 2,304,099 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,542,403 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,685,100 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/17 5,000,000 6,043,600 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,529,050 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 5,000,000 5,441,250 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; National Public Finance Guarantee Corp.) 6.25 10/1/11 1,770,000 1,883,723 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,873,800 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,468,976 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 1,499,550 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.38 8/1/14 4,000,000 4,581,160 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 641,526 Polk County, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/18 2,000,000 2,192,260 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,149,470 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,158,612 Seminole County, Water and Sewer Revenue 5.00 10/1/22 4,530,000 4,965,288 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/16 2,690,000 2,956,767 Volusia County School Board, Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 10/1/15 4,000,000 4,289,080 Georgia4.1% Athens Housing Authority, Student Housing LR (University of Georgia Real Estate Foundation East Campus Housing, LLC Project) (Insured; AMBAC) (Prerefunded) 5.25 12/1/12 2,560,000 e 2,818,995 Athens Housing Authority, Student Housing LR (University of Georgia Real Estate Foundation East Campus Housing, LLC Project) (Insured; AMBAC) (Prerefunded) 5.25 12/1/12 2,700,000 e 2,973,159 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,646,920 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/15 5,000,000 5,688,500 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,060,240 Georgia, GO 5.00 7/1/24 10,000,000 11,679,100 Municipal Electric Authority of Georgia, Combustion Turbine Project Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 11/1/16 5,000,000 5,402,250 Hawaii1.1% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,740,580 Honolulu City and County, Wastewater System Revenue (Second Bond Resolution) 5.00 7/1/22 2,500,000 2,913,850 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,656,929 Illinois2.9% Illinois, GO 5.00 1/1/24 5,000,000 5,373,900 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,984,104 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,500,500 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; CIFG) 5.50 1/1/15 6,450,000 7,229,676 Chicago Park District, GO Limited Tax Park Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/20 1,300,000 1,349,959 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,265,592 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 0/5.55 6/15/21 2,500,000 f 2,509,675 Indiana.6% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 5/1/13 1,000,000 1,098,730 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 3,955,350 Kansas1.3% Wyandotte County/Kansas City Unified Government, Tax-Exempt Sales Tax Special Obligation Revenue (Redevelopment Project Area B) 4.75 12/1/16 1,265,000 1,350,805 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 10,677,170 Kentucky.9% Kentucky Asset/Liability Commission, Project Notes (Federal Highway Trust Fund) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/18 5,000,000 6,143,950 Kentucky Municipal Power Agency, Power System Revenue (Prairie State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,316,820 Louisiana.2% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,238,840 Maine.4% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 3,600,000 3,669,732 Maryland.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,577,160 Massachusetts.7% Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.60 1/1/22 6,000,000 6,158,640 Michigan2.5% Detroit, Sewage Disposal System Senior Lien Revenue 6.50 7/1/24 4,765,000 5,490,519 Detroit, Water Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 5,000,000 5,281,550 Michigan Building Authority, Revenue (State Police Communications System) 5.25 10/1/13 1,945,000 2,225,061 Michigan Hospital Finance Authority, Revenue (Oakwood Obligation Group) 5.50 11/1/11 3,500,000 3,634,260 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) 5.25 11/15/11 2,500,000 2,609,375 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) (Prerefunded) 5.75 11/15/11 3,250,000 e 3,490,597 Minnesota1.6% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,407,750 Minnesota Public Facilities Authority, Clean Water Revenue (Prerefunded) 5.00 3/1/17 7,500,000 e 9,073,950 Mississippi.5% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/22 3,875,000 4,386,655 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,579,079 Nevada1.6% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,730,353 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,387,233 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,307,200 New Hampshire.4% New Hampshire Higher Educational and Health Facilities Authority, HR (The Cheshire Medical Center Issue) 5.13 7/1/18 3,450,000 3,454,243 New Jersey2.2% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 3,091,080 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,339,200 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 3,300,000 3,481,038 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/16 1,000,000 1,055,610 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 1,480,000 1,527,064 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 5,000,000 5,563,800 New Mexico1.4% Jicarilla, Apache Nation Revenue 5.00 9/1/11 1,050,000 1,068,333 Jicarilla, Apache Nation Revenue 5.00 9/1/13 2,540,000 2,692,044 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,585,625 New York5.1% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 3.49 9/1/15 3,000,000 g 2,865,990 New York City, GO 5.00 8/1/17 2,000,000 2,383,600 New York City, GO 5.00 8/1/18 5,000,000 5,785,850 New York City, GO 5.00 4/1/20 2,500,000 2,831,325 New York City, GO 5.00 4/1/22 4,810,000 5,415,723 New York City, GO 5.00 8/1/22 3,000,000 3,517,020 New York Local Government Assistance Corporation, GO 5.25 4/1/16 3,425,000 4,023,485 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 2,780,000 3,009,100 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 800,000 848,912 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 3,010,675 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,798,350 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 5.13 7/1/19 2,000,000 2,204,180 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, L.P. Facility) 5.45 11/15/12 2,000,000 2,072,180 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 2,825,000 2,567,501 North Carolina2.3% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/14 3,000,000 3,264,270 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/21 1,200,000 1,455,216 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 4.75 10/1/13 1,000,000 1,007,950 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,252,988 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/16 2,540,000 2,774,112 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/17 10,000,000 10,912,000 Ohio3.3% Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 5,000,000 5,578,150 Franklin County Convention Facilities Authority, Tax and Lease Revenue Anticipation Bonds 5.00 12/1/23 2,075,000 2,385,337 Knox County, Hospital Facilities Revenue (Knox Community Hospital) (Insured; Radian) 5.00 6/1/12 785,000 794,820 Ohio, Major New State Infrastructure Project Revenue 5.75 6/15/19 2,000,000 2,481,500 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) (Prerefunded) 5.25 5/1/16 3,230,000 e 3,908,655 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,383,431 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 5,000,000 5,929,700 Ross County, Hospital Facilities Revenue (Adena Health System) 5.75 12/1/22 3,835,000 4,265,939 Oregon.7% Washington County Unified Sewerage Agency, Senior Lien Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/12 5,670,000 6,248,057 Pennsylvania4.9% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,574,358 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,095,440 Allegheny County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 4.05 9/1/11 2,000,000 2,044,240 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 880,000 905,951 Delaware River Joint Toll Bridge Commission, Bridge Revenue 5.25 7/1/13 2,500,000 2,791,200 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,796,513 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,194,530 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital) (Insured; AMBAC) 6.10 6/1/12 3,440,000 3,703,986 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) (Prerefunded) 6.25 1/15/11 3,660,000 e 3,778,474 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,783,920 Philadelphia, GO (Insured; XLCA) 5.25 2/15/13 5,535,000 6,006,969 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 2,535,000 2,639,569 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.00 12/1/12 525,000 556,815 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.00 12/1/11 1,475,000 e 1,594,460 Rhode Island.4% Rhode Island Student Loan Authority, Student Loan Program Revenue (Insured; AMBAC) 4.80 12/1/21 3,600,000 3,601,872 South Carolina2.7% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,998,253 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.25 12/1/21 5,000,000 5,637,500 Dorchester County School District Number 2, Installment Purchase Revenue (Growth Remedy Opportunity Without Tax Hike) 5.25 12/1/21 5,000,000 5,411,450 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 5.00 3/1/13 1,065,000 1,168,284 Tobacco Settlement Revenue Management Authority, Tobacco Settlement Asset-Backed Refunding Bonds 5.00 6/1/18 2,485,000 2,487,237 Tennessee.0% Tennessee Housing Development Agency, Homeownership Program Revenue 5.30 7/1/11 445,000 446,081 Texas7.4% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,774,502 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 2,000,000 2,011,520 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; XLCA) 6.13 11/1/18 5,000,000 5,014,950 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 4,002,200 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/23 7,105,000 8,532,110 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/24 2,000,000 2,382,460 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,274,721 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Hospital System) (Insured; Assured Guaranty Municipal Corp.) 5.50 6/1/12 8,295,000 8,915,466 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 5/15/21 5,000,000 5,636,600 Houston, Combined Utility System First Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/12 2,750,000 2,975,472 Lower Colorado River Authority, Revenue 5.75 5/15/23 2,000,000 2,217,820 Lower Colorado River Authority, Transmission Contract Revenue (LCRA Transmission Services Corporation Project) (Insured; National Public Finance Guarantee Corp.) 5.00 5/15/20 2,500,000 2,558,525 North Texas Tollway Authority, System Revenue 6.00 1/1/23 3,000,000 3,427,020 Port of Corpus Christi Industrial Development Corporation, Revenue (Valero Refining and Marketing Company Project) 5.40 4/1/18 1,370,000 1,370,329 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/23 5,000,000 5,758,000 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 5,000,000 5,833,450 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,368,620 Utah1.4% Jordanelle Special Service District, Special Assessment Bonds (Improvement District Number 1999-1) 8.00 10/1/11 1,730,000 1,634,954 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) 5.00 5/15/17 2,950,000 3,273,733 Utah Transit Authority, Sales Tax Revenue 5.00 6/15/24 7,000,000 8,079,190 Virginia.5% Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.25 6/1/12 1,440,000 e 1,497,917 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 4.50 9/1/18 2,450,000 2,872,331 Washington4.3% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/21 5,000,000 5,662,800 Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,598,050 Franklin County, GO (Pasco School District Number 1) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 6/1/13 5,000,000 e 5,649,550 Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/20 2,360,000 2,609,004 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,791,100 Port of Seattle, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/16 5,000,000 5,394,950 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,533,805 Washington, GO 5.75 10/1/12 1,465,000 1,536,375 Washington, GO 5.75 10/1/12 15,000 15,809 Washington, GO (Various Purpose) 5.00 2/1/22 5,000,000 6,016,400 West Virginia.3% West Virginia Economic Development Authority, LR (Department of Environmental Protection) 5.50 11/1/22 2,895,000 3,117,075 Wisconsin.8% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Medical Group, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/11 3,500,000 3,675,070 Wisconsin Public Power Inc., Power Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/19 2,950,000 3,256,122 U.S. Related3.0% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,571,955 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 2,500,000 2,643,050 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,953,560 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,440,000 2,467,035 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 553,947 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/18 3,000,000 3,370,650 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 3,034,241 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 2,193,820 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/21 8,000,000 9,284,640 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.63 10/1/10 395,000 396,442 Total Long-Term Municipal Investments (cost $833,568,972) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) California.2% California, GO Notes (Kindergarten-University) (LOC: California Teachers Retirement System and Citibank NA) 0.24 9/1/10 2,000,000 h 2,000,000 New York.8% Metropolitan Transportation Authority, Transportation Revenue (LOC; BNP Paribas) 0.22 9/1/10 1,500,000 h 1,500,000 New York City, GO Notes (LOC; Bank of America) 0.25 9/1/10 2,200,000 h 2,200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.24 9/1/10 3,300,000 h 3,300,000 Utah.1% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.23 9/1/10 900,000 h 900,000 Total Short-Term Municipal Investments (cost $9,900,000) Total Investments (cost $843,468,972) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b Purchased on a delayed delivery basis. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, this security had a total market value of $3,342,880 or 0.4% of net assets. d Non-income producingsecurity in default. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. g Variable rate securityinterest rate subject to periodic change. h Variable rate demand note - rate shown is the interest rate in effect at August 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $843,468,972. Net unrealized appreciation on investments was $60,493,651 of which $62,873,991 related to appreciated investment securities and $2,380,340 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Municipal Bonds - 903,962,623 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
